--------------------------------------------------------------------------------

Exhibit 10.1


*** Text Omitted and Filed Separately
Pursuant to a Confidential Treatment Request
under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)
 
MASTER SERVICES AGREEMENT


This Master Services Agreement (“Agreement”) is made and entered into as of 14
July, 2014 (the “Effective Date”) by and between Mymetics SA, a company
organized under the laws of Switzerland, with a registered address at Route de
la Corniche 4, CH-1066 Epalinges, Switzerland (“Mymetics”) and IMUGENE LIMITED,
a company organized under the laws of Australia with a registered address at
Suite 1, 1233 High Street, Armadale, VIC 3143, Australia (“Imugene”), either
individually a “Party” and together with Mymetics the “Parties”.


WHEREAS, Imugene is an immuno-oncology biopharmaceutical company developing
HER-2+ gastric & breast cancer vaccines;


WHEREAS, Mymetics is active in the research, development, manufacturing and
commercialization of virosomes based vaccines;


WHEREAS, the Parties desire to enter into this Agreement to provide the terms
and conditions upon which Imugene may engage Mymetics to provide services to
produce specific virosomes based HER2/neu positive cancer vaccines by executing
individual Work Orders (as defined below) specifying the details of the services
and the related terms and conditions;


NOW THEREFORE, the Parties hereto agree as follows:



1. DEFINITIONS

 
When used in this Agreement, each of the following terms, whether used in the
singular or plural, shall have the meanings set forth in this Section 1.



1.1 “Affiliate” means any Person who directly or indirectly controls or is
controlled by or is under common control with another Person. For purposes of
this definition, “control” or “controlled” means ownership, directly or through
one or more Affiliates, of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
fifty percent (50%) or more of the equity interest in the case of any other type
of legal entity, or status as a general partner in any partnership.

 

1.2 “Annual Net Sales” means the aggregate Net Sales of all HER2/neu positive
Cancer Product and of Combined Products in the Territory during a calendar year.

 

1.3 “Batch” means a single lot comprised of the number(s) of dosage container of
the HER2/neu positive Cancer Product the Parties may agree upon in a Work Order
from time to time.

 

1.4 “Breaching Party” has the meaning as set forth under Section 19.5.

 

1.5 “Change Order” has the meaning as set forth under Section 5.

--------------------------------------------------------------------------------

1.6 “CISG” means the “United Nations Convention on Contracts for the
International Sale of Goods (Vienna, 1980)”.

 

1.7 “Clinical Trial” means any investigation in human subjects intended to
discover or verify the clinical, pharmacological and/or other pharmacodynamic
effects of one or more investigational medicinal product(s), and/or to identify
any adverse reactions to one or more investigational medicinal product(s) and/or
to study absorption, distribution, metabolism and excretion of one or more
investigational medicinal product(s) with the object of ascertaining its (their)
safety and/or efficacy.

 

1.8 "Combined Product" means a pharmaceutical composition or a Vaccine
comprising the HER2/neu positive Cancer Product and one or more active
pharmaceutical ingredients that are not the HER2/neu positive Cancer Product.

 

1.9 “Confidential Information” means information, regardless of the form in
which that information is constituted, disclosed by a Party or its Affiliate
(such Party referred to as the “Disclosing Party”) to the other Party or its
Affiliate (such Party referred to as the “Recipient”) which information (a) is
treated by the Disclosing Party as confidential; and (b) relates either directly
or indirectly to the business of such Disclosing Party; including without
limitation, all information, data, pattern, compilation, program, method,
technique, process, biological material, gene sequence, compound, data test,
model, analysis and results regarding the composition, formulation, manufacture
or use, pre-clinical or clinical data regarding, or status of research or
development, of the HER2/neu positive Cancer Product or potential HER2/neu
positive Cancer Product.

 
Confidential Information of the Disclosing Party excludes any information that
the Recipient can establish by written records:



(i) was known by the Recipient prior to the receipt from the Disclosing Party;

 

(ii) was disclosed to the Recipient by a Third Party having the right to do so;

 

(iii) was, or subsequently became, publicly known through no fault of the
Recipient, its Affiliates or any of the officers, directors, employees or agents
of the Recipient or its Affiliates; or

 

(iv) was concurrently or subsequently developed by personnel of the Recipient
without use of the Disclosing Party’s Confidential Information.

 

1.10 “Control” or “Controlled” means, with respect to any Know-How, patent right
or other intellectual property right, the possession of the right (whether by
ownership, license or otherwise (other than pursuant to a license granted under
this Agreement), to assign, or grant a license, sublicense or other right to or
under, such Know-How, patent right or other intellectual property right as
provided for herein without violating the terms of any agreement or other
arrangement with any Third Party.

 

1.11 “End of the Phase I/Phase II/Phase III Clinical Trial” means the date of
notification by Imugene to any competent Regulatory Authority of a report
summarizing the Phase I/Phase II/Phase III Clinical Trial and that the Phase
I/Phase II/Phase III Clinical Trial was completed normally within the Territory.

2

--------------------------------------------------------------------------------

1.12 “Field” means the treatment and/or prophylaxis of disease or infection
caused by HER2/neu positive Cancer.

 

1.13 “First Commercial Sale” means, with respect to a HER2/neu positive Cancer
Product in a country in the Territory, the first sale for use or consumption by
the general public of such HER2/neu positive Cancer Product in such country
following the receipt of Regulatory Approval in such country.

 

1.14 “GCP” means the “Guideline for Good Clinical Practice” of the
“International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use”.

 

1.15 “GMP” means Good Manufacturing Practices, a production and testing practice
that ensures a good quality product and could be used for the HER2/neu positive
Cancer Products packages and other materials required under a Work Order.

 

1.16 “HER2/neu positive Cancer Product” means the combination of influenza
virosomes with HER-2 neutralizing antigens resulting in a virosome based Vaccine
for HER2/neu positive Cancer.

 

1.17 “ICH Guidelines” means the guidelines of the “International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use”.

 

1.18 “Imugene Material” means the rights Controlled by Imugene to the patents
and patent applications with respect to Imugene’s Peptides and/or Proteins as
listed on Exhibit B and any divisional patent, continuation, or
continuation-in-part of such patent applications to the extent the claims are
directed to the subject matter described therein, as well as any patent issued
thereon and any reissue or reexamination of such patent, and any foreign
counterparts to such patents and patent applications, as well as patents, patent
applications, future patents and license rights of Imugene not listed in Exhibit
B, but covering inventions which have to be reproduced for the manufacture or
use of the HER2/neu positive Cancer Product.

 

1.19 “Indemnifier” has the meaning as set forth under Section 17.3.

 

1.20 “Indemnitee” has the meaning as set forth under Section 17.3.

 

1.21 “Initial Term” has the meaning as set forth under Section 19.1.

 

1.22 “Know-How” means any information, ideas, data, inventions, pattern,
compilation, program, method, technique, process, biological material, gene
sequence, compound, data test, model, analysis, results, works of authorship,
materials, trade secrets or technology for or relating to the HER2/neu positive
Cancer Product, whether or not proprietary or patentable and whether stored or
transmitted in oral, documentary, electronic or other form, which are Controlled
by each Party.

 

1.23 “Losses” has the meaning as set forth under Section 17.1.

3

--------------------------------------------------------------------------------

1.24 “Mymetics SOP” means standard operating procedure Controlled by Mymetics,
its Affiliates, its Sublicensees, and by any of its Subcontractors.

 

1.25 “Mymetics Virosome Technology” means the virosome technology related to the
production of influenza virosome particles by using […***…] and incorporation of
Peptides, which is needed for the research, development, use, right to
manufacture, offer for sale, sale, or importation/exportation of the HER2/neu
positive Cancer Product, including but not limited to, documentation and
Mymetics SOP relating thereon.

 

1.26 “Peptides” means short chains of amino acids linked together, in principle
containing no more than 70 amino acids; for the purpose of this Agreement, the
use of the term “Peptides”, as far as Vaccines are involved, shall mean Peptides
or Proteins.

 

1.27 “Person” means any individual, corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, or any other entity or body.

 

1.28 “Phase I Clinical Trial” means a Clinical Trial which investigates to
ensure whether an investigational medicinal product is safe for people to take,
rather than to try to treat a condition, and in which the total number of
subjects and patients included varies with the investigational medicinal
product, but is generally in the range of 20 to 50, and usually involve healthy
volunteers or sometimes patients.

 

1.29 “Phase II Clinical Trial” means a Clinical Trial which aims to investigate
the safety and effectiveness of an investigational medicinal product by
determining whether the investigational medicinal product will be safe and
effective to treat a condition, and in which the total number of subjects and
patients included usually involves no more than several hundred subjects.

 

1.30 “Phase III Clinical Trial” means a Clinical Trial which, has shown safety
and evidences of effectiveness to treat a condition, aims to obtain additional
information about safety and effectiveness of an investigational medicinal
product, by way of expanded controlled and uncontrolled trials, to evaluate the
overall benefit-risk relationship of the investigational medicinal product and
to provide an adequate basis for physician labeling. A Phase III Clinical Trial
involves a large number of participants, usually includes from several hundred
to several thousand subjects, and is often spread between different hospitals
and countries.

 

1.31 “Proteins” means larger molecules composed of one or more chains of amino
acids, in principle containing more than 70 amino acids; for the purpose of this
Agreement, the use of the term “Peptides”, as far as Vaccines are involved,
shall mean Peptides or Proteins.

 

1.32 “Regulatory Authority” means any applicable government regulatory authority
involved in granting approvals for, the marketing and/or pricing of, a
pharmaceutical product in a country or regulatory jurisdiction.

 

1.33 “Second Term” has the meaning as set forth under Section 19.2.

 

1.34 “Services” has the meaning as set forth under Section 4.

4

--------------------------------------------------------------------------------

1.35 “Starting Date of the Phase I Clinical Trial” means the date of first
dosing of the first subject or patient in a Phase I Clinical Trial.

 

1.36 “Starting Date of the Phase III Clinical Trial” means the date of first
dosing of the first subject or patient in a Phase III Clinical Trial or the
effective date of use and/or operation by Imugene of any Mymetics Know-How
and/or Mymetics Virosome Technology for the performance by Imugene of a Phase
III Clinical Trial.

 

1.37 “Subcontractor” has the meaning as set forth under Section 7.1.

 

1.38 “Sublicensee” means a Third Party to whom a Party grants a sublicense on
certain rights granted to a Party under this Agreement.

 

1.39 “Territory” means […***…].

 

1.40 “Third Party” means any Person other than the Parties and their Affiliates.

 

1.41 “Vaccine” means any preparation that elicits a humoral immune response
and/or cellular mediated response in humans provided that in each case such a
preparation contains one or more molecules or ingredients that elicit a specific
immune response to one or more of such molecules or ingredients and/or to a
pathogenic micro-organism, including, without limitation, live attenuated or
modified micro-organisms, whole killed micro-organisms, Proteins,
polysaccharides, polysaccharide conjugates, Peptides, recombinant Proteins,
glycolipids and fragments thereof.

 

1.42 “Work Order” has the meaning as set forth under Section 3.

 

2. SCOPE OF AGREEMENT

 
As a "master" form of contract, this Agreement allows the Parties to contract
for the multiple supplies of HER2/neu positive Cancer Products through the
issuance of multiple Work Orders (as set forth in Section 3 below), without
having to re-negotiate the basic terms and conditions contained herein. This
Agreement covers the provision of services by Mymetics and its Affiliates and,
accordingly, this Agreement represents a vehicle by which Imugene can
efficiently contract with Mymetics and its Affiliates for a broad range of
services.
 

3. WORK ORDERS

 
The specific details of each order under this Agreement shall be separately
negotiated and specified in writing on terms and in a form acceptable to the
Parties (each such writing, a "Work Order"). A sample Work Order is attached
hereto as Exhibit A. Each Work Order shall include the scope of work, the time
line, and the budget and payment schedule, as well as specific information on,
including but not limited to, the use by Mymetics of Imugene Material, the
Parties’ Know-How used by either Party, the use by Imugene of Mymetics Virosome
Technology and the details of which Clinical Trial is carried on by Imugene with
the help of Mymetics Virosome Technology, and each time their specific purposes
of use by either Party under the Work Order. Each Work Order shall be subject to
all of the terms and conditions of this Agreement, in addition to the specific
details set forth in the Work Order. To the extent any terms or provisions of a
Work Order conflict with the terms and provisions of this Agreement, the terms
and provisions of this Agreement shall control, except to the extent that the
applicable Work Order expressly and specifically states an intent to supersede
the Agreement on a specific matter. All Work Orders and other exhibits hereto
shall be deemed to be incorporated herein by reference.
5

--------------------------------------------------------------------------------

4. NATURE OF SERVICES

 
The services covered by this Agreement may include strategic planning, expert
consultation, clinical trial services, statistical programming and analysis,
data processing, data management, regulatory, clerical, project management,
central laboratory services, preclinical services, pharmaceutical sciences
services, medical device services, and other research and development services
requested by Imugene and agreed to by Mymetics as set forth in the relevant Work
Order (collectively, the "Services"). Imugene and Mymetics, where appropriate,
shall cooperate in the completion of transfer of obligations in conjunction with
the relevant Work Order as required by any Regulatory Authority, law or
regulation. Any responsibilities not specifically transferred by Imugene to
Mymetics shall remain the regulatory responsibility of Imugene.
 

5. CHANGE ORDERS

 
Any (i) change in the details of a Work Order, even if a fixed price Work Order,
or (ii) change in the assumptions upon which the Work Order is based (including,
but not limited to, changes in an agreed starting date for an order or
suspension of an order by Imugene) may require changes in the budget and/or time
lines, and shall require a written amendment to the Work Order (a "Change
Order"). Each Change Order shall detail the requested changes to the applicable
task, responsibility, duty, budget, time line or other matter. The Change Order
will become effective upon the execution of the Change Order by the Parties, and
will include a specified period of time (as agreed upon by the parties) within
which Mymetics will implement the changes. The Parties agree to act in good
faith and promptly when considering a Change Order requested by the other Party.
Mymetics reserves the right to postpone effecting material changes in a Work
Order's scope until such time as the Parties agree to and execute the
corresponding Change Order. For any Change Order that affects the scope of the
regulatory obligations that have been transferred to Mymetics, Mymetics and
Imugene shall execute a corresponding amendment to any regulatory documentation.
Imugene shall provide such changes to the competent Regulatory Authority and
will file such amendment where appropriate, or as required by law or regulation.
 

6. GRANTS OF SUPPLY

 

6.1 Imugene hereby grants Mymetics and its Affiliates within the Territory, a
[…***…], on all Imugene Material for the research, development, use, and right
to manufacture of the HER2/neu positive Cancer Product, with the right to
sub-license. Imugene agrees that it will engage with Mymetics exclusively for
the performance of the Services during the Term of this Agreement, in particular
for the supply HER2/neu positive Cancer Product for […***…].

 

6.2 Mymetics grants Imugene the exclusive supply rights on the HER2/neu positive
Cancer Product for […***…] of the HER2/neu positive Cancer Product shall be
delivered by Mymetics to Imugene according to Imugene’s specifications as set
forth in each separate Work Order. The remuneration of the […***…] will be
specified mutually by the Parties in each separate Work Order. The delivery
costs will be charged separately by Mymetics to Imugene.

6

--------------------------------------------------------------------------------

7. SUBCONTRACTORS

 

7.1 The Parties hereto acknowledge that Mymetics shall have at any time the
right to subcontract with Third Party contractors for the performance of certain
Services agreed upon hereunder without the prior consent of Imugene, in
particular for the manufacturing and supply of HER2/neu positive Cancer Products
by Mymetics to Imugene (the “Subcontractors”).

 

7.2 The Subcontractors shall be hired on an independent contractor basis and
shall be bound to maintain the terms of this Agreement, any Confidential
Information, Imugene Material, any Know-How, Mymetics SOP, Mymetics Virosome
Technology, and any other information relating to this Agreement, confidential.
Mymetics will procure confidentiality agreements from the Subcontractors
protecting Imugene Material Imugene’s Know-How, proprietary and Confidential
Information prior to disclosure of such information to Subcontractors.

 

7.3 All results of the Services performed by the Subcontractors thereunder, and
all intellectual property rights thereof, shall be and remain the exclusive
property of Mymetics.

 

7.4 Mymetics will monitor the Subcontractors during the course of performance of
the contracted Services.

 

8. CONSIDERATION AND TECHNOLOGY TRANSFER

 

8.1 In consideration for the exclusive supply rights granted by Mymetics to
Imugene hereinabove under Section 6, Imugene shall grant to Mymetics, within ten
(10) business days after the Effective Date, stock options providing Mymetics
the right to buy 2,500,000 (two million five hundred thousand) Imugene common
stock with an exercise price of AUD 0.025 per share with an exercise period of 5
years from the Effective Date. In addition Imugene shall pay to Mymetics an
irrevocable payment of […***…].

 

8.2 […***…], Imugene shall pay to Mymetics […***…].

 

8.3 Within a reasonable period of time, but no longer than […***…], Imugene
shall notify to Mymetics a formal letter duly signed by Imugene’s officers or
representatives stating Imugene’s commitment […***…].

 

8.4 Within a reasonable period of time after the date of notification of
Imugene’s commitment […***…], Mymetics shall grant Imugene […***…] to all
Mymetics Virosome Technology (including improvements) necessary for the
research, development, use, right to manufacture, offer for sale, sale, or
importation/exportation of the HER2/neu positive Cancer Product. In addition,
Mymetics, on a best effort basis, agrees to reasonably cooperate, and to ensure
that its Affiliates reasonably cooperate, as Imugene or its Affiliates may from
time to time request relating to activities pursuant to this Agreement,
including those that may be reasonably needed by Imugene or its Affiliate for
regulatory purposes. In no event, shall a refusal of Mymetics to cooperate
constitute a material breach of this Agreement. For the avoidance of doubt, the
confidentiality provisions of this Agreement shall apply to Mymetics Virosome
Technology transferred under this Section 8.4 in accordance with their terms,
and nothing in this Section 8.4 shall be construed as transferring ownership of,
or titles and rights to any underlying intellectual property rights.

7

--------------------------------------------------------------------------------

8.5 In consideration for the technology transferred by Mymetics to Imugene
hereunder, Imugene shall pay to Mymetics […***…].

 

8.6 At the End of […***…], Imugene shall pay to […***…].

 

8.7 At the […***…].

 

8.8 In consideration for the rights granted and transferred by Mymetics to
Imugene hereunder, Imugene shall pay […***…]. For the avoidance of doubt the
Parties shall calculate any amount in accordance with USA Generally Accepted
Accounting Principles (“GAAP”) consistently applied or international financial
reporting standards.

 

8.9 No set off of claims is allowed.

 

9. OWNERSHIP AND INVENTORSHIP

 

9.1 Mymetics retains all intellectual property rights in the Mymetics Virosome
Technology including any improvements to the Mymetics Virosome Technology, and
in the (i) Know-How including any improvement of Know-How; and (ii) the
Confidential Information, related to the Mymetics Virosome Technology.

 

9.2 Imugene retains all intellectual property rights in the Imugene Material
(including all Know-How and Confidential Information).

 

9.3 Subject to clause 9.1, Imugene owns all intellectual property rights
(including future intellectual property rights) in the following:

 

(a) […***…].




9.4 Each party must sign all documents and do all things necessary to give
effect to the assignment of intellectual property rights in clause 9.

 

9.5 For the purposes of this Section 9, inventorship shall be determined in
accordance with Governing Law as set forth under Section 28.1.

 

10. CONFIDENTIALITY

 
The Parties hereby undertake to each other to keep the terms of this Agreement
and Confidential Information strictly confidential and not to disclose them to
any Third Party, unless for the purpose of exercising their rights deriving
therefrom or unless required by law, any court, or any Regulatory Authority.
 

11. INDEPENDENT CONTRACTOR RELATIONSHIP

 
The Parties hereto are independent contractors and nothing contained in this
Agreement shall be construed to place them in the relationship of partners,
principal and agent, employer/employee or joint venturers and neither Party
shall have the power or right to bind or obligate the other Party or shall hold
itself out as having such authority.
8

--------------------------------------------------------------------------------

12. REGULATORY COMPLIANCE AND INSPECTIONS

 

12.1 Mymetics agrees that its Services will be conducted in compliance with the
applicable ICH Guidelines, GCP, other applicable laws, rules and regulations and
with the standard of care customary in the contract research organization
industry, unless otherwise specifically stated in a Work Order. Imugene
represents and warrants that it will not require Mymetics to perform any
assignments or tasks in a manner that would or potentially would violate any
applicable law or regulation or scientific standard. Imugene further represents
that it will cooperate with Mymetics in taking any actions that Mymetics
reasonably believes are necessary to comply with the regulatory obligations that
have been transferred to Mymetics.

 

12.2 Each Party acknowledges that the other Party may respond independently to
any regulatory correspondence or inquiry in which such Party or its Affiliates
is named. Each Party, however, shall: (i) notify the other Party promptly of any
Regulatory Authority or other governmental or regulatory inspection or inquiry
concerning any study or work of Imugene in which Mymetics is providing Services
and such inspection or inquiry relates to or affects such Services, including
but not limited to, inspections of investigational sites or laboratories; (ii)
forward to the other Party copies of any correspondence from any Regulatory
Authority or governmental agency relating to such a study or work, including,
but not limited to, any Regulatory Authority’s notices, refusal to file,
rejection or warning letters, even if they do not specifically mention the other
Party; and (iii) obtain the written consent of the other Party, which will not
unreasonably be withheld, before referring to the other Party or any of its
Affiliates in any regulatory correspondence. Where reasonably practicable, each
Party will be given the opportunity to have a representative present during a
Regulatory Authority’s or any other regulatory inspection. Each Party, however,
acknowledges that it may not direct the manner in which the other Party fulfills
its obligations to permit inspection by governmental entities.

 

12.3 Each Party agrees that, during an inspection by any Regulatory Authority
concerning any study or work of Imugene in which Mymetics is providing Services,
it will not disclose information and materials that are not required to be
disclosed to such Regulatory Authority, without the prior written consent of the
other Party, which consent shall not unreasonably be withheld. Such information
and materials includes, but are not limited to, the following: (i) financial
data and pricing data (including, but not limited to, the budget and payment
sections of the Work Order); (ii) sales data (other than shipment data); and
(iii) personnel data (other than data as to qualification of technical and
professional Persons performing functions subject to regulatory requirements.)

 

13. CONFLICT OF AGREEMENT

 
Each Party represents to the other Party that it is not a party to any agreement
which would prevent it from fulfilling its obligations under this Agreement and
Mymetics agrees that it will not enter into any agreement to provide services
which would in any way prevent it from providing the Services contemplated under
this Agreement. Imugene agrees that it will not enter into an agreement with a
Third Party that would alter or affect the regulatory obligations delegated to
Mymetics in any Clinical Trial or within the scope of a Work Order without the
written consent of Mymetics, which will not be unreasonably withheld.
9

--------------------------------------------------------------------------------

14. PUBLICITY

 
The Parties agree that the Parties shall not make any oral presentation or
publications relating to this Agreement without the other Party's prior written
consent except as required by law or by court or administrative order. Neither
Party shall employ or use the name of the other Party in any announcement,
publication or promotional material or in any form for public distribution,
without the prior written consent of the other Party, except as required by law
or by court or administrative order.
 

15. INSURANCE

 
Each Party will secure and maintain proper and continuous insurance coverage in
an amount reasonably adequate to cover its obligations hereunder, and, upon
request, each Party will provide to the other Party a certificate of insurance
showing that such insurance is in place.
 

16. REPRESENTATIONS AND WARRANTIES

 

16.1 Unless provided herein to the contrary, the Parties make no express or
implied warranties, and the Parties expressly disclaim any warranty of
merchantability or fitness for a particular purpose. To the knowledge of the
Parties, the performance of this Agreement as contemplated herein does not
conflict with, misappropriate, or infringe on the intellectual property rights
of any Third Party.

 

16.2 The Parties represent and warrant that they have the rights and power to
enter into this Agreement and to convey the rights granted herein.

 

17. INDEMNIFICATION

 

17.1 Mymetics shall indemnify and hold Imugene, its Affiliates and their
directors, officers, employees, and agents harmless from and against all losses,
liabilities, damages and expenses (including reasonable attorneys' fees and
costs) (the “Losses”) that Imugene, its Affiliates and their directors,
officers, employees, and agents may suffer or incur as a result of any claims,
demands, actions or other proceedings made or instituted by a Third Party
against any of them arising out of or relating to the Services performed under
this Agreement or any Work Order to the extent that such claims, demands,
actions or other proceedings result from (i) any material breach of Mymetics of
its obligations under this Agreement, and (ii) Mymetics’ unlawful intent or
gross negligence.

 

17.2 Imugene shall indemnify and hold Mymetics, its Affiliates, its
Sublicensees, its Subcontractors and their directors, officers, employees, and
agents harmless from and against all Losses that Mymetics, its Affiliates, its
Sublicensees, its Subcontractors and their directors, officers, employees, and
agents may suffer or incur as a result of any claims, demands, actions or other
proceedings made or instituted by a Third Party against any of them arising out
of or relating to the Services performed under this Agreement or any Work Order
for Losses that arise out of (i) any injury to or death of any person
participating in any Clinical Trial; (ii) the intentional misconduct or at least
the minor negligence of Imugene, its Affiliates, Sublicensees and their
directors, officers, employees, and agents; (iii) any material breach of this
Agreement or of any Work Order by Imugene, its Affiliates, Sublicensees and
their directors, officers, employees, and agents; (iv) any theory of product
liability (including, without limitation, actions in the form of tort, warranty
or strict liability) or; (v) any intellectual property rights infringement
action relating, to Imugene's Material or accepted HER2/neu positive Cancer
Product, to the extent that such Losses do not result from (a) any material
breach of Mymetics of its obligations under this Agreement, and (ii) Mymetics’
unlawful intent or gross negligence. In no event shall Imugene indemnify
Mymetics for any Loss suffered or incurred as a result of activity which is
outside the scope of a Work Order hereunder.

10

--------------------------------------------------------------------------------

17.3 A Party that intends to claim indemnification (the “Indemnitee”) under this
Section 17 shall promptly notify the indemnifying Party (the “Indemnifier”) for
any Loss, liability, claim, demand, action or other proceeding with respect to
which an Indemnitee, and the Indemnifier shall assume the defense thereof with
counsel mutually satisfactory to the Indemnitee whether or not such Loss,
liability, claim, demand, action or other proceeding is rightfully brought,
provided, however, that (i) the Indemnitee shall have the right to retain its
own counsel, with the fees and expenses to be paid by the Indemnifier if the
Indemnifier does not assume the defense; or, (ii) if representation of such
Indemnitee by the counsel retained by the Indemnifier would be inappropriate due
to actual or potential conflicting interests between such Indemnitee and any
other Person represented by such counsel in such proceedings. The indemnity
agreement in this Section 17 shall not apply to amounts paid in settlement of
any Loss, liability, claim, demand, action or other proceeding, if such
settlement is effected without the consent of the Indemnifier, which consent
shall not be withheld or delayed unreasonably.

 

17.4 The failure to deliver notice to the Indemnifier within a reasonable time
after the commencement of any such Loss, liability, claim, demand, action or
other proceeding, only if prejudicial to its ability to defend such Loss,
liability, claim, demand, action or other proceeding, shall relieve such
Indemnifier of any liability to the Indemnitee under this Section 17, but the
omission to deliver notice to the Indemnifier will not relieve the Indemnifier
of any liability that it may have to the Indemnitee otherwise than under this
Section 17.

 

17.5 The Indemnifier shall not settle the Loss, liability, claim, demand, action
or other proceeding, or otherwise consent to an adverse judgment in such Loss,
liability, claim, demand, action or other proceeding that diminishes the rights
or interest of the Indemnitee without the express consent of the Indemnitee. The
Indemnitee under this Section 17, its Affiliates, their directors, officers,
employees, and agents shall cooperate fully with the Indemnifier and its legal
representatives in the investigations of any liability, claim, demand, action or
other proceeding covered by this indemnification. The Indemnitee shall keep the
Indemnifier informed of any investigation and the Indemnifier shall have the
right to review and comment on the conduct of the investigation.

 

18. LIABILITY

 
Unless resulting out of a Party’s fraudulent intent or gross negligence, neither
Party, its Affiliates and their directors, officers, employees, and agents,
shall be liable to the other Party, its Affiliates and their directors,
officers, employees, and agents for any indirect, special, incidental,
exemplary, punitive, multiple or consequential damages, or for loss of profits,
loss of data, loss of revenue, or loss of use damages arising out of or in
connection with this Agreement, whether based upon warranty, contract, tort,
negligence, strict liability or otherwise, regardless of any notice of such
damages or losses. Nothing in this Section 18 is intended to limit or restrict
the indemnification right or obligations of either Party under this Agreement.
11

--------------------------------------------------------------------------------

19. TERM AND TERMINATION

 

19.1 This Agreement shall commence on the Effective Date and shall continue
until […***…], or until terminated by the Parties in accordance with Sections
19.3, 19.5 and 19.6 below.

 

19.2 Upon the date of receipt by Mymetics from Imugene of […***…] as set forth
under Section 8.3, the Agreement will automatically be renewed for […***…],
unless either Party terminates this Agreement in accordance with Sections 19.3
to 19.6 below, or notifies the other Party in writing at least 30 days prior to
the renewal date that it does not want to renew the Agreement.

 

19.3 Mymetics may terminate this Agreement or any Work Order, for convenience
and without cause, […***…] on thirty (30) days' prior written notice to Imugene.

 

19.4 Subject to the respect of the minimal period of […***…] as set forth under
Section 19.2, Imugene may terminate this Agreement or any Work Order, for
convenience and without cause, at any time during […***…] of the Agreement on
thirty (30) days' prior written notice to Mymetics.

 

19.5 Each Party may terminate this Agreement or any Work Order for material
breach upon thirty (30) days' written notice to the other Party (the “Breaching
Party”) specifying the nature of the breach, if such breach has not been
substantially cured within a forty five (45) days period after reception of such
notice by the Breaching Party. During the forty five (45)-days cure period for
termination due to breach; each Party will continue to perform its obligations
under this Agreement. If the termination notice is not due to a breach, or if
the cure period has expired without a substantial cure of the breach, then the
Parties shall promptly meet to prepare a close-out schedule, and Mymetics shall
cease performing all work not necessary for the orderly close-out of the
Services or required by laws or regulations.

 

19.6 Either Party may terminate this Agreement or any Work Orders immediately
upon provision of written notice if the other Party becomes insolvent or files a
petition for bankruptcy. Any written termination notice shall identify the
specific Work Order(s) that are being terminated.

 

19.7 If this Agreement or any Work Order is terminated, Imugene shall pay
Mymetics for all Services performed in accordance with this Agreement and any
applicable Work Order and reimburse Mymetics for all costs and expenses incurred
in performing those Services, including all non-cancelable costs and expenses
incurred prior to termination but paid after the termination date. Imugene shall
pay for all the Services actually performed in accordance with this Agreement
and the applicable Work Orders, even if the Parties' original payment schedule
spreads-out payments for certain Services (examples are unit or milestone-based
payments) or defers payments for certain Services until the end of any work
provided by Mymetics for any Services. Imugene shall pay for all actual costs,
including time spent by Mymetics and Mymetics’ Affiliates personnel, incurred to
complete activities associated with the termination and close-out of affected
Services, including the fulfillment of any regulatory requirements.

12

--------------------------------------------------------------------------------

19.8 The following provisions shall survive the expiration or termination of
this Agreement: Sections 1.9, 7.3, 8, 9, 10, 17, 18, 19.7 and 19.8, 20.2, 21 and
28, being specified that Section 8.8 shall survive unless termination by Imugene
for material breach of Mymetics which has not been cured during the applicable
cure period as set forth herein above under Section 19.5. In the event of
termination by Mymetics for convenience as set forth herein above under Section
19.3, the payment obligations of Imugene under Section 8.8 shall be reduced by
fifty percent (50%).

 

20. RECORDS AND MATERIALS

 

20.1 Upon termination of this Agreement and at completion of the Services by
Mymetics, all Imugene Material, Imugene’s Confidential Information, materials,
information and all other data Controlled by Imugene, regardless of the method
of storage or retrieval, shall be delivered by Mymetics to Imugene in such form
as is then currently in the possession of Mymetics, subject to the payment
obligations set forth in Sections 6.2, 8 and 19.7 to 19.8 herein. Mymetics,
however, reserves the right to retain, at its own cost and subject to the
confidentiality provisions herein, one copy of all materials for its corporate
files. Nothing in this Agreement shall be construed to transfer from Imugene to
Mymetics any regulatory record-keeping requirements unless such transfer is
specifically required by a competent Regulatory Authority, law or regulation.

 

20.2 Upon termination of this Agreement, all Mymetics Virosome Technology,
Mymetics’ Know-How, Mymetics’ Confidential Information, materials, information,
documentation and all other data Controlled by Mymetics, regardless of the
method of storage or retrieval, shall be immediately destructed by Imugene and
its Affiliates, and Imugene shall cause its Sublicensees to do so. Within 15
days after termination, Imugene shall notify to Mymetics a certificate signed by
an Imugene’s officer certifying that Imugene, its Affiliates and Sublicensees
have performed such destruction.

 

21. NO EMPLOYMENT

 
During the Term of this Agreement and for three (3) years after the termination
of this Agreement, Imugene agrees that Imugene shall not hire, offer employment
to, or otherwise employ or retain as independent contractor any employees of
Mymetics.



22. ASSIGNMENT

 
Unless provided herein to the contrary, this Agreement may not be assigned by
either Party nor can either Party transfer ownership or control of a Party,
without the express written consent of the other Party.
 

23. FORCE MAJEURE

 
Neither Party shall be liable for delay in performance under this Agreement due
to causes beyond its control and without its fault or negligence, if it
exercises due diligence in promptly notifying the other Party in writing of the
consequences which will result from such delay and uses its best efforts to
avoid and remove such causes of delay and to continue performance to the extent
feasible with reasonable dispatch whenever such delays occur, and shall, when
the cause of delay has been removed, exert every reasonable effort to regain
scheduled performance by the earliest possible date at no cost to the other
Party.
13

--------------------------------------------------------------------------------

24. NOTICES AND DELIVERIES

 

24.1 Any notice required or permitted to be given hereunder by either Party
hereunder shall be in writing to the following addresses:

 
If to Mymetics
If to Imugene:
 
 
Mymetics SA
IMUGENE Limited
Route de la Corniche 4
Suite 1, 1233 High Street
CH-1066 Epalinges
Armadale, VIC 3143
Switzerland
Australia
Attn.: Ronald Kempers
Attn.: Nick Ede
Tel.: +41 21 653 4535
Tel.: +61 400 642 254
Fax: +41 21 653 2473
Fax: +61 3 9822 7735
Email: ronald.kempers@mymetics.com
email: nede@imugene.com

 

24.2 If Imugene delivers, ships, or mails materials or documents to Mymetics, or
requests that Mymetics deliver, ship, or mail materials or documents to Imugene
or to Third Parties, then the expense and risk of loss for such deliveries,
shipments, or mailings shall be borne by Imugene, provided that Mymetics
followed Imugene's written instructions for the materials that were delivered,
shipped, or mailed. Mymetics disclaims any liability for the actions or
omissions of Third Party delivery services or carriers.

 

25. AMENDMENT AND WAIVER

 
This Agreement may not be amended or modified except by a document in writing
duly executed by the Parties. The Parties agree that they jointly negotiated and
prepared this Agreement and that it shall not be construed against any Party on
the grounds that such Party prepared or drafted the same.
 

26. ENTIRE AGREEMENT

 
This Agreement together with the Exhibits and all documents referred to herein
constitute the entire agreement between the Parties with respect to the scope of
Agreement and shall replace all other prior agreements or understandings of the
Parties relating thereto.
 

27. SEVERABILITY

 
In the event that any provision of this Agreement , or any portion thereof,
shall be held invalid, illegal or unenforceable by any Regulatory Authority,
court, competent jurisdiction or under applicable law or regulation, the
remainder of this Agreement shall remain valid and enforceable.
 

28. GOVERNING LAW AND JUSRISDICTION

 

28.1 This Agreement shall be governed by and construed in accordance with the
laws of Switzerland, without giving effect to any principle of conflict or
choice of laws that would cause the application of the laws of any other
jurisdiction, and to the CISG.

 

28.2 Any dispute, controversy or claim arising out of or in connection with this
Agreement shall be resolved by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers' Arbitration Institution in
force on the date on which the Notice of Arbitration is submitted in accordance
with these Rules.

14

--------------------------------------------------------------------------------

(a) The number of arbitrators shall be one;

 

(b) The seat of the arbitration shall be Lausanne, Switzerland;

 

(c) The arbitral proceedings shall be conducted in English.



IN WITNESS WHEREOF, the Parties hereto have set their hand as of the Effective
Date.
 
 
Mymetics SA
 
 
 
 
By:
 
 
 
Name: Ronald Kempers
 
 
Title: CEO



 
IMUGENE LIMITED.
 
 
 
 
By:
 
 
 
Name: Nick Ede
 
 
Title: Executive Director



15

--------------------------------------------------------------------------------

EXHIBIT A
SAMPLE WORK ORDER


This Work Order (“Work Order”) is between IMUGENE LIMITED, a company organized
under the laws of Australia with a registered address at Suite 1, 1233 High
Street, Armadale, VIC 3143, Australia (“Imugene”) and Mymetics SA, a company
organized under the laws of Switzerland, with a registered address at Route de
la Corniche 4, CH-1066 Epalinges, Switzerland (“Mymetics”) and relates to the
Master Services Agreement dated [•] (the “Master Agreement”), which is
incorporated by reference herein. Pursuant to the Master Agreement, Mymetics has
agreed to perform certain services in accordance with written Work Orders, such
as this one, entered into from time-to-time.


The parties hereby agree as follows:



1. This document constitutes a Work Order under the Master Agreement and this
Work Order and the services contemplated herein are subject to the terms and
provisions of the Master Agreement.




2. The specific services contemplated by this Work Order (the “Services”) and
the related payment terms and obligations are set forth on the following
attachments, which are incorporated herein by reference:



SCOPE OF WORK
ATTACHMENT 1
WORK BUDGET
ATTACHMENT 2
TIMELINE
ATTACHMENT 3
PAYMENT SCHEDULE
ATTACHMENT 4
TRANSFER OF OBLIGATIONS (if applicable)
ATTACHMENT 5
LOCAL REPRESENTATIVE DUTIES (if applicable)
ATTACHMENT 6




3. The term of this Work Order shall commence on its date of execution and shall
continue until the services described in Attachment 1 are completed, unless this
Work Order is terminated or changed in accordance with the Master Agreement. If
the Master Agreement is terminated or expires, but this Work Order is not
terminated or completed, then the terms of the Master Agreement shall continue
to apply to this Work Order until the Work Order is either terminated or
completed.




4. Imugene agrees that Mymetics may use the services of its corporate affiliates
to fulfill Mymetics’ obligations under this Work Order. Any such affiliates
shall be bound by all the terms and conditions of, and be entitled to all rights
and protections afforded under, the Master Agreement and this Work Order. Any
subcontractors or consultants (other than Mymetics’ affiliates) that will be
used by Mymetics in performing the Services are listed below:



[Insert names of any subcontractors or consultants, other than Mymetics’
affiliates, that will be used].
16

--------------------------------------------------------------------------------

5. No modification, amendment, or waiver of this Work Order shall be effective
unless in writing and duly executed and delivered by each party to the other,
subject to the terms and conditions of the Master Agreement.




6. [Insert currency exchange provision in all Work Orders, if appropriate, e.g.
when Mymetics will earn fees or incur expenses in a currency differing from the
invoice and payment currency].




7. [Insert cost adjustment provision and inflation provision, if appropriate].



ACKNOWLEDGED, ACCEPTED AND AGREED TO:


IMUGENE LIMITED
 
By:
 
 
Name: [•]
 
Title: [•]
 
Date: [•]
 
 
Mymetics SA
 
By:
 
 
Name: [•]
 
Title: [•]
 
Date: [•]

17

--------------------------------------------------------------------------------

ATTACHMENT 1
SCOPE OF WORK


[•];


[List of Imugene Material used by Mymetics, list of the Parties’ Know-How used
by either Party, list of Mymetics Virosome Technology used by Imugene and the
details of which Clinical Trial is carried on by Imugene with the help of
Mymetics Virosome Technology, etc., and each time their specific purposes of
use].
18

--------------------------------------------------------------------------------

ATTACHMENT 2
WORK BUDGET


[•]
19

--------------------------------------------------------------------------------

ATTACHMENT 3
TIMELINE


[•]
20

--------------------------------------------------------------------------------

ATTACHMENT 4
PAYMENT SCHEDULE


[•]
21

--------------------------------------------------------------------------------

EXHIBIT B
LIST OF IMUGENE’S PEPTIDES AND/OR PROTEINS


[…***…]
 
 
22

--------------------------------------------------------------------------------